Citation Nr: 1634933	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a disability rating in excess of 70 percent for a service-connected psychiatric disability, to include impulse control disorder with mood and adjustment disorders and headaches.

4.  Entitlement to a compensable disability rating for hepatitis C.

5.  Entitlement to a disability rating in excess of 30 percent for a service-connected left foot disability.

6.  Entitlement to a disability rating in excess of 20 percent for a service-connected left knee disability, specifically a semilunar cartilage condition.

7.  Entitlement to a separate rating of 10 percent for traumatic arthritis of the left knee.

8.  Entitlement to a disability rating in excess of 20 percent for a service-connected left femur disability.

9.  Entitlement to a disability rating in excess of 20 percent for a service-connected right elbow disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 20 percent rating for a right elbow disability, a 20 percent rating for a left knee disability, a 30 percent rating for a left foot disability, a 20 percent rating for a left femur disability, a noncompensable rating for hepatitis C, and a 50 percent rating for a psychiatric disability; denied TDIU; and denied service connection for a back disorder.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically impulse control disorder with mood and adjustment disorders and headaches.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as entitlement to service connection for a psychiatric disability, to include impulse control disorder with mood and adjustment disorders and headaches.

During the pendency of the appeal, in a November 2011 Statement of the Case (SOC), the RO granted a higher disability rating of 70 percent for the psychiatric disability, effective February 1, 2010, the date of the claim.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that updated VA treatment records were submitted after issuance of the May 2012 Supplemental Statement of the Case (SSOC), for which a waiver of AOJ review was not provided.  However, the Board finds that the evidence is not pertinent as it does not have any bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

2.  The evidence of record does not show that the Veteran has a chronic back disorder that was incurred in or as a result of active duty service, or that is related to his service-connected left femur, left knee, or left foot disabilities.

3.  During the entirety of the appeal period, the Veteran's psychiatric disability is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

4.  During the entirety of the appeal period, the Veteran's hepatitis C has been nonsymptomatic.

5.  During the entirety of the appeal period, the Veteran's left foot disability, specifically his severe cavus-type deformity, has been productive of severe impairment without the actual loss of use of the foot.

6.  During the entirety of the appeal period, the Veteran had a semilunar cartilage condition in the left knee with frequent episodes of joint pain and joint effusion.

7.  From October 4, 2010, the Veteran had a diagnosis of traumatic arthritis of the left knee with noncompensable limitation of motion.

8.  During the entirety of the appeal period, the Veteran's left femur disability has been manifested by great pain and instability, flexion ranging from 90 to 100 degrees with pain beginning at 80 degrees, unlimited extension with pain beginning at 0 degrees, and limited rotation such that the Veteran cannot toe-out more than 15 degrees.

9.  During the entirety of the appeal period, the Veteran's right elbow disability has been manifested by chronic pain and numbness, flexion limited to 90 degrees with pain beginning at 80 degrees, extension limited to 15 degrees, and impairment of supination or pronation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

2.  The criteria for service connection for a back disability, to include as secondary to service-connected left femur, left knee, and left foot disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for a disability rating in excess of 70 percent for a service-connected psychiatric disability, to include impulse control disorder with mood and adjustment disorders and headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9440 (2015).

4.  The criteria for a compensable disability rating for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, DC 7312 (2015).

5.  The criteria for a disability rating in excess of 30 percent for a service-connected left foot disability have not been met.  38 US.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2015).

6.  The criteria for a disability rating in excess of 20 percent for a left knee disability, specifically a semilunar cartilage condition, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2015).

7.  From October 4, 2010, the criteria for a separate rating of 10 percent for traumatic arthritis of the left knee have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.14, 4.45, 4.59, 4.71a, DC 5010 (2015).

8.  The criteria for a disability rating higher than 20 percent for a left femur disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5255 (2015).

9.  The criteria for a disability rating in excess of 20 percent for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5206, Plate I (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the Board's favorable decision in granting service connection for TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal for that claim have been accomplished.

Regarding the service connection claim for a back disorder, VA's duty to notify was satisfied by a letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the other claims for a higher disability rating, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in April 2010, which set out the type of evidence needed to substantiate his claims.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  The Veteran contends that a remand is appropriate to obtain additional VA and private treatment records for his increased rating claims.  However, as discussed below, the Board does not find that there is any indication that such records would warrant an increase in disability ratings.

In addition, the Veteran underwent VA examinations during the appeal period in September 2011 for his psychiatric disability and October 2011 for his left foot, left knee, left femur, and right elbow disabilities.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

The Veteran contends that the VA examinations are stale due to the passage of time and no longer reflect the current severity of his service-connected disabilities.  Therefore, he states the case should be remanded to obtain new examinations.  However, the Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examinations no longer reflect the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  Here, there is no indication that his disabilities have worsened in a manner that would warrant an increase in disability ratings.  As such, the Board finds it unnecessary to remand for new VA examinations.

Furthermore, a VA examination was not obtained in connection with the service connection claim for the back disorder.  As discussed below, the evidence does not reflect an in-service injury to which a current disability could be linked or any competent and probative evidence otherwise linking a current back disorder to service or to any of his service-connected disabilities.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran contends that he is unemployable due to a combination of his service-connected disabilities.  He states that his psychiatric disability makes him easily frustrated when dealing with others, makes him want to lash out physically at others, and results in headaches that are a constant distraction.  He also notes that he is unable to move around or stay still due to pain, limited range of motion, and locking up or giving out of his joints.  See VBMS, 4/19/10 Statement in Support of Claim; 7/15/11 Correspondence; 8/21/12 Correspondence.

The Veteran is service-connected for residuals of a motorcycle accident affecting his left femur, right elbow, left knee, and left foot (50 percent from January 1979).  The affected areas were later given separate ratings for a right elbow disability (noncompensable from February 1, 1980; 10 percent from September 24, 1981; 20 percent from August 8, 1996), a left knee disability (noncompensable from February 1, 1980; 10 percent from September 24, 1981; 20 percent from August 8, 1996), a left foot disability (10 percent from February 1, 1980; 20 percent from September 24, 1981; 30 percent from November 4, 2005), and a left femur disability (noncompensable from February 1, 1980; 10 percent from August 8, 1996; 20 percent from November 4, 2005).  He is also service-connected for hepatitis C (noncompensable from January 13, 2006), a left ankle disability (10 percent from February 15, 2006), a right knee disability (10 percent from February 15, 2006), and a psychiatric disability (50 percent from February 15, 2006; 70 percent from February 1, 2010).

Under the combined ratings table, these assigned ratings equate to a combined disability rating of 90 percent from February 15, 2006.  38 C.F.R. § 4.25, Table I (2015).  Therefore, the Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran had one disability rated at 40 percent or more, and a combined rating of 70 percent or more as of February 15, 2006.

VA treatment records from January 2006 to September 2006 reflect that the Veteran was unemployed.  The Veteran's brother reported that the Veteran seemed to have lost his drive and motivation and also seemed anxious or "on edge" most of the time.  During service, the Veteran worked in a photography laboratory, processing pictures from aerial cameras used on surveillance planes.  After service, he worked at various manual jobs, including in a steel factory, sandblasting, construction, and roofing.  See VBMS, 9/28/06 VA Treatment Records, p. 80, 82, 94.

A November 2006 VA examination evaluating the Veteran's joints noted that the Veteran could barely walk a quarter of a mile before getting pain in multiple sites.  The Veteran was unemployed at the time of the examination but stated that he periodically got temporary employment and had been employed for the past two months doing factory work.  However, he noted attendance issues due to his knees giving out and headaches.  He also described interpersonal difficulties, getting into potentially conflicts a few times a day and having a hard time "dealing" with people.

A December 2006 VA treatment record referenced that the Veteran had lost his temporary job the previous day.  See VBMS, 12/12/06 VA Treatment Records, p. 1.

VA treatment records from February 2011 to July 2011 reflect that the Veteran had worked mainly in construction or as a factory laborer; had pain that caused problems with attention, concentration, and irritability; and had intermittent anger problems.  See Virtual VA, 11/17/11 CAPRI, p. 73, 80.

A September 2011 VA examiner evaluating the Veteran's psychiatric disability found that the Veteran had occupational and social impairment with deficiencies in most areas, including work.  The Veteran reported that he had last worked in 2006 or 2007 for two to three weeks.  He stated that he did not work because he felt he could not be around people in a work environment without losing control of his anger impulses.

An October 2011 VA examiner evaluating the Veteran's joints stated that the Veteran's right elbow, left foot, left hip, knees, and left ankle disabilities impacted his ability to work.  Specifically, he stated that the right elbow disability prevented the Veteran from lifting his right arm, and that the left foot, left hip, bilateral knee, and left ankle disabilities prevented him from performing physical labor.

Dr. R.C., the Veteran's VA treating physician, provided a June 2013 letter stating that the Veteran was currently unemployable due to his service-connected disabilities.

Based on the above, the Board finds that the evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected psychiatric and physical disabilities.  He had worked mainly in construction or as a factory laborer, which requires physical labor and movement.  However, not only does his service-connected psychiatric disability make it difficult for him to work with others due to his anger issues; his other service-connected physical disabilities cause him pain, which prevent him from sitting, standing, or doing any kind of physical labor.  Therefore, the Board finds that the criteria for a TDIU are met since February 15, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, in an April 2010 statement and his July 2011 Notice of Disagreement, the Veteran stated that he believed he had a back disorder because he compensated for other injuries, specifically his service-connected left hip, knee, and foot disabilities.  In his June 2016 appellate brief, he stated that he was currently service-connected for a number of lower extremity disabilities.  Additionally, he stated that various medical treatises supported the fact that lower extremity injuries or conditions could prompt a change in gait, which could then cause additional stress to be imparted on other parts of the body, including the lumbar spine.

Service treatment records do not reflect any complaints, symptoms, treatments, or diagnoses of any back conditions.  In fact, an August 1976 report of medical history for enlistment reflects that the Veteran denied recurrent back pain and had normal clinical evaluation for the spine.  See VBMS, 12/19/79 VA 10-10 Forms, p. 4, 6.  He does not appear to have had a separation examination.

A November 2003 VA x-ray of the lumbosacral spine revealed mild scoliosis, transitional-type vertebra at the lumbosacral junction, and multilevel degenerative disease.  See VBMS, 11/3/03 VA Treatment Records, p. 8.

VA treatment records from June 2010 to April 2012 reveal that the Veteran complained of chronic low back pain radiating into the lower extremities; denied locking, weakness, effusion, or loss of motion; and was assessed with degenerative joint disease (DJD) and "ortho" injuries.  It also reflected x-rays of the lumbosacral spine revealing arthritic changes and no new fractures.  The Veteran was also consistently and repeatedly noted to have a steady and normal gait with no disturbance.  See VBMS, 6/18/10 CAPRI, p. 3, 8, 10.  See also 11/17/11 CAPRI at 56, 66, 89, 155, 174; Virtual VA, 5/8/12 CAPRI, p. 2.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim must be denied.  Although there are current diagnoses of scoliosis, multilevel degenerative disease, and DJD, and the Veteran is service-connected for his left femur, left knee, and left foot disabilities, the Board finds that there is no evidence or indication that his service-connected disabilities caused or aggravated the back disorder.

The Board acknowledges the Veteran's contentions that his back disorder is directly related to his service-connected left femur, knee, and foot disabilities.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder involving the back.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his back disorder involves medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as x-rays or MRIs), and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between his current back disorder and the service-connected left femur, knee, and foot disabilities.  In fact, the only other evidence of any nexus are the treatises to which the Veteran referred, which associated a back disorder with a change in gait resulting from lower extremity impairments.  However, the evidence of record does not even suggest any limping or gait impairment.  As such, there is no competent, probative, or persuasive evidence even suggesting a relationship between the Veteran's back disorder and his service-connected disabilities.

Additionally, although not contended by the Veteran, his service connection claim has also been evaluated under direct service connection.  The Board finds that his claim must be denied under this basis as well.  The medical evidence fails to establish an in-service incurrence of any back injury, nor does the Veteran contend such.

Furthermore, there is no evidence of the Veteran's DJD manifesting to a compensable degree within one year of service.  The record does not reflect any diagnosis or treatment of DJD or any kind of degenerative changes to the back prior to the November 2003 VA x-ray.  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply in this case.

Moreover, the evidence of record fails to establish a causal relationship between the present disability and any in-service injury.  There is no competent and probative evidence, such as a medical opinion, that suggests a link between the Veteran's current disability and active duty service.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the medical records fail to establish any consistent complaints, treatment, or diagnosis of a back disorder until November 2003, 24 years after separation from service.  Indeed the lack of complaints and diagnosis until November 2003 is a significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Additionally, the Veteran does not contend an in-service back injury.  Thus, the Board has determined in this instance that a VA opinion regarding direct service connection is not required.

Furthermore, the Veteran does not contend back pain since service, nor does the medical evidence reflect any such indications of continuity of symptomatology since separation.  As such, 38 C.F.R. § 3.303(b) does not apply.  See Walker, 708 F.3d at 1331.

Based on the foregoing, the Board finds that the Veteran's back disorder was not caused by or related to active duty service or his service-connected left femur, knee, and foot disabilities.  Accordingly, the claim for service connection for a back disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Psychiatric Disability

For the relevant time period, the Veteran's psychiatric disability has been evaluated as 70 percent, effective February 1, 2010, under 38 C.F.R. § 4.130, DC 9440.  This diagnostic code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

VA treatment records from June 2010 to September 2011 reflect diagnoses, impressions, or assessments of situational depression and anxiety, alcohol dependence, cannabis abuse, and nicotine dependence, with a GAF score of 45.  See 6/18/10 CAPRI at 4-5.  See also 11/17/11 CAPRI at 66, 84, 157, 180.  The Veteran reported headaches two to three times a month; occasional depression; anxiety; impulse control problems, especially with temper control; difficulty getting along with and being quick to get angry with people; "snapping" in the past over minor things; sometimes experiencing mood swings; memory and concentration problems; having family members in the area with whom he got along; and enjoying watching TV and taking walks.  See 6/18/10 CAPRI at 3; 11/17/11 CAPRI at 46, 58, 63-65, 73, 79-80, 84, 180.  He denied suicidal or homicidal ideations, hallucinations, paranoia, and sleep disturbances.  See 6/18/10 CAPRI at 1, 3; 11/17/11 CAPRI at 73, 80, 174, 178-79.

A September 2011 VA examination report indicated review of the Veteran's claims file, recounted his history, and recited his complaints.  The Veteran reported having female friends but no romantic relationship, a number of good friends with whom he fished and watched sports, and an adequate relationship with his family.  He stated that he spent his time working on chores around the house and gardening.  He was found to have symptoms of depressed mood; anxiety; suspiciousness; flattened effect; circumstantial, circumloculatory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and grossly inappropriate behavior.  He was diagnosed with impulse control disorder not otherwise specified (NOS), mood disorder due to traumatic brain injury (TBI), alcohol abuse, and cannabis abuse.  The examiner found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The GAF score was 45.

VA treatment records from October 2011 to May 2012 reflect that in October 2011, the Veteran denied depression, the need for anxiety medication, and suicidal and homicidal ideations.  See 11/17/11 CAPRI at 10-11.  He reported temper and impulse control issues and intermittent anxiety, frustration, and anger.  See id. at 3; 5/8/12 CAPRI at 8.  He was diagnosed with personality change due to an in-service TBI, alcohol dependence, and cannabis abuse.  See id.  The GAF score in March 2012 was 44.  See id. In May 2015, the Veteran was found to be taking Depakote and doing well generally.  He reported enjoying setting up his vegetable garden and flower beds.  He stated that he felt he had been losing his temper less often and had a more stable mood generally.  See Virtual VA, 6/18/12 CAPRI, p. 1-2.

Based on a careful review of all of the evidence, the Board finds that a disability rating in excess of 70 percent for the Veteran's psychiatric disability is not warranted for the entirety of the appeal period, as the Veteran's psychiatric disability is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  At no point has the Veteran's psychiatric disability approximated the criteria for a 100 percent rating as his psychiatric disability has never been noted to be productive of any symptomatology of the nature and severity which warrants such.  Specifically, he has consistently denied having delusions or hallucinations and suicidal or homicidal ideations.  He also is able to perform activities of daily living, including chores around the house and gardening.  He has reported some memory and concentration issues, but there is no indication that it is to the extent of forgetting the names of close relatives, his own occupation, or his own name.  There was also no indication of gross impairment in thought processes or communication or disorientation to time and place.  Moreover, his psychiatric disability has not been shown to be productive of total occupational and social impairment.

In his June 2016 informal hearing presentation (IHP), the Veteran generally contended that his service-connected disabilities as a whole had worsened.  As a result, he requested a remand for new VA examinations to evaluate the current severity of his disabilities and to retrieve all current VA and private treatment records.  However, based on the evidence of record, there is no indication, nor does the Veteran contend, that his psychiatric disability worsened to the point where he is now totally impaired occupationally and socially.  In fact, it appears that by May 2012 his symptoms had improved.  As such, the Board finds that a remand is not necessary.

Accordingly, a rating in excess of 70 percent for the Veteran's psychiatric disability is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Hepatitis C

The Veteran's hepatitis C has been currently evaluated as noncompensable, effective January 13, 2006, under 38 C.F.R. § 4.114, DC 7354.  A noncompensable rating applies where the hepatitis C is nonsymptomatic.

A 10 percent rating applies where there is intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating applies where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating applies where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating applies where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly (abnormal enlargement of the liver); or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating applies where there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

In a July 2011 correspondence, the Veteran noted that his treating physician recommended no treatment for his hepatitis C.  In an August 2012 correspondence, he stated that his hepatitis C was not currently an issue.

VA treatment records from August 2010 to April 2012 reveal consistent denials of weight loss, weakness, anorexia, abdominal fullness or pain, and nausea.  In March 2011, the Veteran was assessed with chronic hepatitis C, genotype 1 with high viral load; was found to have a good appetite and stable weight; and was found to be asymptomatic for liver disease.  He was also informed that he could not receive any treatment for hepatitis C until he stopped all alcohol and marijuana use.  In an April 2012 treatment record, it was noted that recent laboratory results revealed stable liver functions and normal alpha feto protein level with clotting factors, and that the Veteran had lost 10 pounds conscientiously.  See 11/17/11 CAPRI at 52, 67, 81, 83, 155, 163-64.

Based on a careful review of all of the clinical evidence and subjective complaints, the Board finds that throughout the appeal period, the Veteran's hepatitis C does not warrant a compensable disability rating under DC 7354.  In other words, the Veteran's hepatitis C is nonsymptomatic with no evidence of intermittent fatigue, malaise, and anorexia or incapacitating episodes having a total duration of at least one week during the past 12 past months.

In his June 2016 IHP, the Veteran generally contended that his service-connected disabilities had worsened.  As a result, he requested a remand for new VA examinations to evaluate the current severity of his disabilities and to retrieve all current VA and private treatment records.  However, despite his general allegations, based on the evidence of record, there is no indication, nor does the Veteran contend, that he began receiving treatment for his hepatitis C or that he began experiencing symptoms.  As such, the Board finds that a remand is not necessary.

Accordingly, a compensable rating for hepatitis C is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Left Foot Disability

For the relevant time period, the Veteran's service-connected left foot disability has been evaluated as 30 percent disabling, effective November 4, 2005, under 38 C.F.R. § 4.71a, DC 5284, a general rating criteria for "other foot injuries."  Under this provision, a severe foot injury warrants a 30 percent rating.  A Note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule or under VA law and appear to have no commonly accepted medical definition.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning) (citing Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187, 115 S. Ct. 788, 130 L. Ed. 2d 682 (1995)).

The adjective "severe" is defined in terms of illness as "grave" or "critical."  See "severe," Dictionary.com Unabridged. Random House, Inc. (http://dictionary.reference.com/browse/severe).  The term "severe" is used throughout the rating schedule, including in DC 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of DC 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level.

The Veteran contends that having a jagged bottom of the foot, a pressure sore above the heel, large bunion behind the great toe, and swelling all cause great pain daily.  See VBMS, 8/21/12 Correspondence.

VA treatment records from June 2010 to August 2011 reflect that the Veteran had a toe that overlapped the third toe on the left foot, large hallux valgus on the left great toe, severe cavus-type deformity of the left foot, charcot of the left foot, severe keratosis of the left foot, and pain in the left foot.  He wore custom shoes to accommodate the foot shape but ambulated independently with a steady gait.  See 6/18/10 CAPRI at 1, 7; 11/17/11 CAPRI at 58, 64, 66, 97, 157, 159, 180.

An October 2011 VA examination report reflected a diagnosis of foot injuries, specifically a foot fracture resulting from a 1978 motor vehicle accident.  He was found to have no Morton's neuroma, no metatarsalgia, no malunion or nonunion of tarsal or metatarsal bones, and no evidence of bilateral weak foot.  He did have hammer toes of the left second, third, fourth, and little toes; hallux valgus with mild or moderate symptoms; hallux rigidus with mild or moderate symptoms; acquired claw foot with the great left toe dorsiflexed and all toes hammer toes, definite tenderness under the metatarsal heads, very painful callosities, and shortened plantar fascia; and severe cavus-type deformity from fracture and surgeries with moderate severe symptoms.  The examiner noted that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  An x-ray revealed arthritis in multiple joints of the left foot.

Based on a careful review of all of the evidence, the Board finds that the assignment of a rating in excess of 30 percent for the Veteran's left foot disability is not warranted for any portion of the appeal period.  A rating of 30 percent is the maximum rating the Veteran can receive for a unilateral foot disability unless he has actual loss of the use of the foot.  However, the examiner noted no such functional impairment.

Additionally, the Board has considered the applicability of other diagnostic codes pertaining to foot disabilities, but finds that there is none which would provide a higher rating for which the appropriate symptomatology is shown.  In other words, there is no evidence of record demonstrating acquired flatfoot (DC 5276), weak foot (DC 5277), metatarsalgia (Morton's disease) (DC 5279), or malunion or nonunion of tarsal or metatarsal bones (DC 5283), nor would such ratings provide a rating higher than 30 percent.  Furthermore, although the Veteran had hallux valgus (DC 5280), hallux rigidus (DC 5281), and hammer toes (DC 5282), his hallux valgus and hammer toes would only warrant a rating of 10 percent, and hallux rigidus would only warrant a noncompensable rating.  The Veteran also had acquired pes cavus (DC 5278) with symptoms warranting a 30 percent disability rating.  However, these symptoms are the same symptoms on which the Veteran's rating under DC 5284 is based (severe cavus-type deformity of the left foot), and thus cannot be rated under different diagnoses.  See 38 C.F.R. § 4.14.  Moreover, evaluating under DC 5278 would not result in a higher disability rating.

Finally, the Board has considered, in compliance with DeLuca, the extent to which a higher rating is warranted for functional loss for the Veteran's service-connected left foot disability at any time during the appeal period.  The Veteran reported great foot pain daily and arthritis in multiple joints of the left foot.  However, the Board finds that the Veteran's currently assigned evaluation for his left foot disability based on a severe foot injury already takes into consideration the Veteran's complaints of foot pain and any resulting functional impairment.  Accordingly, the Board finds that a higher rating for the left foot on the basis of functional loss is not warranted.

In his June 2016 IHP, the Veteran generally contended that his service-connected disabilities had worsened.  As a result, he requested a remand for new VA examinations to evaluate the current severity of his disabilities and to retrieve all current VA and private treatment records.  However, as stated above, a disability rating of 30 percent is the maximum available for a unilateral foot disability.  Despite his general allegations, based on the evidence of record, there is no indication, nor does the Veteran contend, that he has an actual loss of the use of the left foot.  As such, the Board finds that a remand is not necessary.

As such, the Board finds that the weight of the evidence is against a rating in excess of 30 percent for a left foot disability.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D.  Left Knee Disability

For the relevant time period, the Veteran's left knee disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5257.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

DC 5258 provides a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

DC 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.

Separate disability ratings are possible for limitation of knee motion, instability of a knee under DC 5257, and semilunar cartilage dislocation or removal under DCs 5258 and 5259.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran contends that he experiences great pain and instability, with the left knee sometimes locking up or giving out.  See 8/21/12 Correspondence.

VA treatment records from June 2010 to August 2011 reflect an x-ray revealing meniscal degenerative changes, generally normal range of motion, complaints of chronic bilateral knee pain, and mild crepitus with extension and flexion of both knees without effusions.  The Veteran reported buckling and locking intermittently, which was worse with flexion, sitting, and weight-bearing.  In October 4, 2010, the Veteran was diagnosed with traumatic arthritis of the left knee and was subsequently referred to physical therapy for generalized traumatic osteoarthritis.  See VBMS, 6/23/10 CAPRI, p. 4; 6/18/10 CAPRI at 3-4; 11/17/11 CAPRI at 59, 62, 69, 157.

An October 2011 VA examination report reflects a diagnosis of a left knee fracture resulting from a 1978 motor vehicle accident and the Veteran's reports of flare-ups several times a day with severe pain for an average of two hours at a time.  Range of motion (ROM) was measured as flexion to 125 degrees with objective evidence of painful motion beginning at 115 degrees, and no limitation of extension with no objective evidence of painful motion.  There was no additional limitation in ROM following repetitive-use testing.  The Veteran had normal joint stability tests, no recurrent patellar subluxation or dislocation, and no total knee joint replacement.  The examiner found the Veteran's left knee to have less movement than normal, pain on motion, no tenderness or pain to palpation, and normal strength.  He found the Veteran to have a semilunar cartilage condition with frequent episodes of joint pain and joint effusion in the left knee and noted that an x-ray documented no arthritis and no patellar subluxation.

Based on the evidence, both lay and medical, the Board finds that, for the entirety of the appeal period, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's left knee disability based on a semilunar cartilage condition.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent for traumatic arthritis due to limitation of motion under DC 5010 is warranted.

As an initial matter, the Board notes that the Veteran's left knee disability was first evaluated under DC 5257 and was later changed to DC 5010-5257 by the July 2010 rating decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  As such, the left knee disability was initially rated as recurrent subluxation or lateral instability and then rated as traumatic arthritis based on recurrent subluxation or lateral instability.  However, the October 2011 VA examination report demonstrates that there is no x-ray or other evidence documenting recurrent patellar subluxation and the Veteran's joint stability tests were normal.  Additionally, the examiner found the Veteran to have a semilunar cartilage condition with frequent episodes of joint pain and joint effusion, and the Veteran has reported episodes of "locking."  As such, the Board finds that DC 5258 is more appropriate to rate the Veteran's current left knee disability.  Further, this change in diagnostic code does not prejudice the Veteran as the sole rating under DC 5258 is 20 percent, the same rating he was assigned under DC 5257.  Therefore, the Board finds that a rating disability under DC 5258 in excess of 20 percent is not warranted.

Additionally, the Board finds that a separate 10 percent rating under DC 5010 is warranted in this case from October 4, 2010.  Although the October 2011 VA examiner stated that x-ray evidence documented no arthritis, an October 4, 2010, treatment record reflected that an x-ray of the left knee revealed arthritic changes and resulted in a diagnosis of traumatic arthritis of the left knee.

DC 5010 is used to rate arthritis due to trauma, which simply instructs to rate in accordance with degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran was found to have flexion to 125 degrees with objective evidence of painful motion beginning at 115 degrees, which warrants a noncompensable rating under DC 5260.  Additionally, there was no limitation of extension.  As such, there is noncompensable limitation of motion, which warrants a 10 percent rating under DC 5010.

Turning to whether a rating in excess of 20 percent is warranted under DCs 5256 or 5262 for the Veteran's left knee disability, the Board has considered the evidence of record, but does not find that it supports a higher rating under these alternative provisions.

First, DC 5256 is inapplicable as there was no evidence of ankylosis of the left knee during the period on appeal.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, as the Veteran was able to achieve range of motion in the left knee, it follows that ankylosis has not been demonstrated.  Further, he did not allege at any point during the appeals period that the knee was immobile.

Additionally, there is no evidence of record of any problems with the tibia or fibula to allow for application of DC 5262 in this case, which rates tibia and fibula impairment.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability and the notations that the Veteran's knee was worsened by weight-bearing.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, he has not demonstrated any additional limitation or functional loss/impairment, as described above, especially as the Veteran's ROM was only minimally affected by his left knee disability.  As such, any additional limitation resulting from weight-bearing have been compensated for and reflected in the separate rating of 10 percent under DC 5010.

In his June 2016 IHP, the Veteran generally contended that his service-connected disabilities had worsened.  As a result, he requested a remand for new VA examinations to evaluate the current severity of his disabilities and to retrieve all current VA and private treatment records.  However, as stated above, the sole disability rating under DC 5258 is 20 percent.  As such, he is unable to receive a higher rating based on his semilunar cartilage condition.  Additionally, despite his general allegations, the weight of the evidence of record does not indicate or support limitation of motion that would warrant a rating higher than 10 percent under DCs 5010, 5260, or 5261.  Therefore, the Board finds that a remand is not necessary.

The Board finds that the weight of the evidence is against a rating in excess of 20 percent for a left knee disability based on a semilunar cartilage condition, but demonstrates that a separate rating of 10 percent for traumatic arthritis of the left knee is warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

E.  Left Femur Disability

For the relevant time period, the Veteran's left femur disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5255.

Under this provision, a 20 percent rating requires moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weight-bearing preserved with the aid of a brace.  An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

The Board observes that the words "slight," "moderate," "severe," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that he experiences great pain and instability in the left femur.  See 8/21/12 Correspondence.

VA treatment records from May 2010 to August 2011 reflect a diagnosis of osteoarthritis of the hip, complaints of chronic pain in the left hip, flexion of 100 degrees, and limited internal rotation.  See 6/23/10 CAPRI at 5; 6/18/10 CAPRI at 10; 11/17/11 CAPRI at 62, 66.

An October 2011 VA examination report reflects a diagnosis of fracture of the left femur due to a 1978 motor vehicle accident.  The Veteran reported flare-ups several times a day for an average of two hours at a time.  ROM involved flexion to 90 degrees with pain beginning at 80 degrees, and extension to greater than 5 degrees with pain beginning at 0 degrees.  There was no abduction lost beyond 10 degrees, no adduction limited such that he could not cross his legs, and limited rotation such that he could not toe-out more than 15 degrees.  There was no additional limitation in ROM following repetitive-use testing.  The examiner found less movement than normal, pain on movement, no localized tenderness or pain to palpation, normal strength, and no ankylosis.  He also noted a leg length discrepancy with the left leg being one centimeter shorter.

Based on the evidence, both lay and medical, the Board finds that, for the entirety of the appeal period, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's left femur disability as his left femur disability does not manifest symptoms that can be characterized as marked, and did not involve a false joint or the shaft or anatomical neck of the femur.

Rather, the Veteran's left femur disability manifests severe pain, including flare-ups; limitation in flexion with pain beginning at 80 degrees; no limitation in extension but with pain beginning at zero degrees; and limited rotation such that he cannot toe-out more than 15 degrees.  His left leg is also about one centimeter shorter than the right.  There is no evidence of involvement of the surgical neck or anatomical neck of the femur.  Overall, the Board finds that the evidence of record demonstrates that a rating based on a moderate hip disability under DC 5255 more accurately describes the Veteran's left femur disability.  Thus, the Board finds that the Veteran's left femur disability warrants no more than a 20 percent rating.

Turning to whether a rating in excess of 20 percent is warranted under ankylosis (DC 5250), limitation of extension of the thigh (DC 5251), limitation of flexion of the thigh (DC 5252), impairment of the thigh (DC 5253), or flail joint (DC 5254) for the Veteran's left femur disability, the Board has considered the evidence of record, but does not find that it supports a higher rating under these alternative provisions.

First, DC 5250 is inapplicable as there was no evidence of ankylosis of the left femur/hip during the period on appeal.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis, 3 Vet. App. at 259.  Here, as the Veteran was able to achieve range of motion in the left hip, it follows that ankylosis has not been demonstrated.  Further, he did not allege at any point during the appeals period that the hip was immobile.

DC 5254 is also inapplicable as there is no evidence or indication of a flail joint.

Additionally, the Veteran's limitation of flexion ranging from 80 degrees to 100 degrees, taking into consideration pain, warrants a noncompensable rating, although limitation of extension to zero degrees when pain is considered warrants a 10 percent rating.  See 38 C.F.R. § 4.71, DCs 5251, 5252.  As such, a higher rating is not warranted under these provisions.

Moreover, under DC 5253, the Veteran's left femur disability only warrants a 10 percent rating due to limited rotation.

Furthermore, the shortened left leg warrants a noncompensable rating under 38 C.F.R. § 4.71a, DC 5275.  However, this rating is not to be combined with other ratings for fracture or faulty union in the same extremity.  Id., Note.  As the Veteran is entitled to a higher 20 percent rating under DC 5255, a separate rating under DC 5275 is not warranted.

In his June 2016 IHP, the Veteran generally contended that his service-connected disabilities had worsened.  As a result, he requested a remand for new VA examinations to evaluate the current severity of his disabilities and to retrieve all current VA and private treatment records.  However, the weight of the evidence of record does not indicate or support limitation of motion that would warrant a rating higher than 20 percent.  As such, the Board finds that a remand is not necessary.

Therefore, the Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected left femur disability.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

F.  Right Elbow Disability

The Veteran is service-connected and rated at 20 percent for a right elbow disability under DC 5206 based on limitation of flexion of the forearm.

Under DC 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major forearm to 70 degrees warrants a 30 percent rating; limitation of flexion of the major forearm to 55 degrees warrants a 40 percent rating; and limitation of flexion of the major forearm to 45 degrees warrants a 50 percent rating.

Under DC 5207, limitation of extension of either the major or minor forearm to 45 or 60 degrees warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major forearm to 90 degrees warrants a 30 percent rating; limitation of extension of the major forearm to 100 degrees warrants a 40 percent rating; and limitation of extension of the major forearm to 110 degrees warrants a 50 percent rating.

Under DC 5213, limitation of supination to 30 degrees or less warrants a 10 percent rating; pronation lost beyond the last quarter of the arc, where the hand does not approach full pronation, warrants a 20 percent rating, for each arm; and pronation of the major forearm lost beyond the middle of the arc warrants a 30 percent rating.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran contends that he experiences numbness in the forearm and hand as well as limited motion.  See 7/15/11 NOD; 8/21/12 Correspondence.

VA treatment records from May 2010 to September 2011 reflect that the Veteran denied joint pain, effusion, and loss of motion; reported chronic pain that did not improve with treatment and numbness down the forearm; and was assessed with degenerative joint disease (DJD) and "ortho injuries."  See 6/18/10 CAPRI at 7-8, 10; Virtual VA, 11/17/11 CAPRI at 51.  An x-ray of the right elbow revealed an old healed fracture deformity of the distal right humerus with metallic hardware in place, a small olecranon process spur, and tiny soft tissue metallic foreign bodies.  See 6/23/10 CAPRI at 2.

An October 2011 VA examination report reflects a diagnosis of a right fractured elbow that was diagnosed in service after a motor vehicle accident.  The Veteran reported flare-ups that impact the function of the elbow several times a week with severe pain.  ROM involved flexion to 90 degrees with pain beginning at 80 degrees, and extension to 15 degrees with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive-use testing.  The VA examiner found there to be localized tenderness or pain on palpation, normal strength in flexion and extension, no ankylosis, no flail joint of the elbow, no intra-articular fracture marked with varus or valgus deformity, and no intra-articular fracture with ununited fracture of the head of the radius.  Although he found the Veteran to have impairment of supination or pronation, supination was not limited to 30 degrees or less and pronation was not limited with motion lost beyond the last quarter of the arc or beyond the middle of the arc.  An x-ray also showed no arthritis but revealed an old fracture.

Based on the evidence, both lay and medical, the Board finds that, for the entirety of the appeal period, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's right elbow disability.

The evidence does not demonstrate that he has limitation of flexion to 70 degrees, which would warrant a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5206.  Additionally, extension of the right elbow was limited to 15 degrees, which warrants a noncompensable rating.  See 38 C.F.R. § 4.71a, DC 5207.  Furthermore, although the October 2011 VA examiner found that he had impairment of supination or pronation, it was not to a degree of severity which warrants a compensable rating.  See 38 C.F.R. § 4.71a, DC 5213.  As such, a Board finds that the Veteran's right elbow disability warrants no more than a 20 percent rating.

Turning to whether a rating in excess of 20 percent is warranted under ankylosis (DC 5205), impairment of the flail joint (DC 5209), nonunion of the radius and ulna with flail false joint (DC 5210), impairment of the ulna (DC 5211), or impairment of the radius (DC 5212) for the Veteran's right elbow disability, the Board has considered the evidence of record, but does not find that it supports a higher rating under these alternative provisions.

First, DC 5205 is inapplicable as there was no evidence of ankylosis of the right elbow during the period on appeal.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis, 3 Vet. App. at 259.  Here, the October 2011 VA examiner specifically found no ankylosis.

DC 5209 is also inapplicable as there is no evidence or indication of a flail joint.

There is also no evidence or indication of nonunion or impairment of the radius or ulna.  As such, DCs 5210, 5211, and 5212 are not applicable.

The Board has also considered the effects of pain and weakness in evaluating the Veteran's right elbow disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, any additional limitation or functional loss/impairment, as described above, was noted and considered under the ROM testing.  As such, any additional limitation resulting from pain has been compensated for and reflected in the separate rating of 20 percent under DC 5206.

In his June 2016 IHP, the Veteran generally contended that his service-connected disabilities had worsened.  As a result, he requested a remand for new VA examinations to evaluate the current severity of his disabilities and to retrieve all current VA and private treatment records.  However, the weight of the evidence of record does not indicate or support limitation of motion that would warrant a rating higher than 20 percent.  As such, the Board finds that a remand is not necessary.

Therefore, the Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected right elbow disability.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

G.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

For the entire period on appeal, entitlement to TDIU is granted.

Entitlement to service connection for a back disorder is denied.

Entitlement to a disability rating in excess of 70 percent for a service-connected psychiatric disability, to include impulse control disorder with mood and adjustment disorders and headaches, is denied.

Entitlement to a compensable disability rating for service-connected hepatitis C is denied.

Entitlement to a disability rating in excess of 30 percent for a service-connected left foot disability is denied.

Entitlement to a disability rating in excess of 20 percent for a service-connected left knee disability, specifically a semilunar cartilage condition, is denied.

Entitlement to a separate rating of 10 percent for traumatic arthritis of the left knee is granted from October 4, 2010.

Entitlement to a disability rating in excess of 20 percent for a service-connected left femur disability is denied.

Entitlement to a disability rating in excess of 20 percent for a service-connected right elbow disability is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


